Citation Nr: 0930236	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  05-03 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1971 to June 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March and April 2004 rating decisions by the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the Veteran's 
application to reopen his claim for service connection for an 
acquired psychiatric disorder, to include PTSD (claimed as 
neurosis and bipolar psychosis).

In March 2005, the Veteran testified at a hearing before RO 
personnel, and he testified at a videoconference hearing 
before the undersigned Veterans Law Judge in March 2006; 
transcripts of both hearings are of record.

In November 2006 the Board reopened the claim for service 
connection for an acquired psychiatric disorder and remanded 
the appeal to the RO for additional development.  The 
development has been completed, and the case is before the 
Board for final review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The record does not demonstrate that the Veteran engaged 
in combat with the enemy.

3.  The Veteran's claimed in-service stressful experience has 
not been corroborated by service records, and the diagnosis 
of PTSD, made many years after separation from service, was 
based on a pre-service stressful experience, witnessing the 
murder of his mother and sister prior to service.

4.  PTSD, diagnosed many years after separation from service, 
was not shown to be caused or aggravated by events during 
military service.

5.  An acquired psychiatric disorder was not shown to be 
caused or aggravated by events during military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's application to reopen his claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD, was received in September 2003.  Thereafter, 
he was notified of the general provisions of the VCAA by the 
Hartford RO and the Appeals Management Center (AMC) in 
correspondence dated in October 2003, December 2003, and 
November 2006.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in April 2009.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in November 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, and 
private and VA treatment records have been obtained and 
associated with his claims file.  The Veteran was also 
provided with a VA mental disorders examination to assess the 
current nature and etiology of his claimed psychiatric 
disability.  However, he refused to appear for the scheduled 
examination.  In this regard, the Court has held that VA's 
duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a Veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including psychoses, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a) (2008).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2008); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2008).

If the veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  See Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).

In July 2003, VA's General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 
U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.

Intermittent or temporary flare-ups during service of a pre-
existing injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition" - that is, a worsening that existed not only 
at the time of separation but one that still exists currently 
- is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 
2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2008).




Factual Background and Analysis

In his original claim for service connection for a "nervous 
breakdown" received in January 1978, the Veteran indicated 
that he had a nervous breakdown in August 1977 and was 
hospitalized at the Jersey City Medical Center from August to 
September 1977.  In a subsequent application to reopen a 
claim for service connection for a nervous disorder received 
in June 1980, he stated that "inpatient treatment started in 
1975(?) at the Medical Center Jersey City, New Jersey.  (Soon 
after release from active duty?)."  In other written 
statements, the Veteran asserted that he had a nervous 
disorder or PTSD that was either directly caused by service 
or aggravated by service.  Specific claimed stressful in-
service experiences included learning of 13 soldiers killed 
in a training exercise in Puerto Rico and personally 
suffering a fall and injury during a training exercise.  He 
also indicated that he witnessed his mother killed prior to 
service and stated that military service aggravated his 
emotional problems.

Multiple statements from the Veteran and his private and VA 
treatment records document that he witnessed the murder of 
his mother and sister when he was approximately 12 years old.  

Service treatment records are entirely silent for any 
complaints, findings or reference to any psychiatric 
problems.  In a treatment note dated in October 1972, the 
Veteran complained of left shoulder pain for three months.  
The impression was "muscle strain mild (very)."

The Veteran's DD Form 214 (separation from service) listed 
his military occupational specialty as medical corpsman.  
Additional service personnel records showed that the Veteran 
volunteered for service as a medical corpsman, documented a 
record of a special court martial conviction based on 
disobeying a lawful order and disrespecting a superior in 
January 1973, and listed a two-day period of absence without 
leave in May 1973.  He was honorably discharged.

Inpatient private treatment records from Jersey City Medical 
Center dated from July to August 1977 showed that the Veteran 
was brought to the emergency room by the police after 
fighting with his girlfriend's children.  He denied any 
previous psychiatric or inpatient treatment.  It was noted 
that he had been acting bizarrely for the past two weeks and 
complained of mental confusion and disorientation.  The 
diagnosis at discharge was acute schizophrenia in remission.  
In an emergency treatment record dated in August 1977, he 
complained of feeling very nervous.  The diagnosis was 
psychiatric disorder.

In a VA neuropsychiatric examination report dated in April 
1978, the Veteran reported that he was seen on one occasion 
by an army psychiatrist after he refused to make a parachute 
jump while he was with the 82nd Airborne Division, but 
received no further therapy.  He reported the onset of 
overwhelming anxiety for which he knew no cause and which 
prevented him from functioning in June 1977,and that he was 
hospitalized at a medical center in Jersey City for one 
month.  Following a mental examination, the diagnosis was 
chronic anxiety psychoneurosis, moderate in severity, 
competent.

A VA hospital summary dated in February 1981 indicated that 
the Veteran was admitted in June 1980 after being discharged 
from Connecticut Valley Hospital where he had had three 
admissions since Christmas 1979.  His psychiatric history was 
reported to date to 1976 when he had his first apparent 
psychotic break after his girlfriend gave birth to a baby 
girl.  The diagnosis at discharge was schizo-affective 
schizophrenia.  A VA hospital summary dated in July 1981 
reported that two months prior to the present admission the 
Veteran and his girlfriend broke off after a fight, he felt 
stressed in not being able to find a job, and one month prior 
to the admission a friend, whom he often referred to as a 
cousin, died by suicide.  He reported that this person's 
mother was killed at the same time that the Veteran's mother 
and a sister were killed during a shooting that took place 
many years earlier by his sister's boyfriend.  The diagnosis 
was schizo-affective disorder.

In a VA admission note dated in November 1983, the Veteran 
was brought to the emergency room by a step-sister, who 
reported that the Veteran was mute, paranoid, and out of 
touch with reality.  The Veteran stated that he was hearing 
voices.  A report of family history indicated that his mother 
and sister were killed by a sister's boyfriend when the 
Veteran was 12 years old, and noted that there was a history 
of abuse to the Veteran with an attempt to strangle him when 
he was nine years old.  His honorable discharge from the 
military was noted.  The impression was listed as schizo-
affective medicine noncompliance and possibility of 
stressors.

In a private clinical assessment report from Connecticut 
Mental Health Center completed in February 1985, the 
clinician noted that the Veteran was reluctant to reveal any 
personal history, remaining guarded and refusing to answer 
many questions; he also often contradicted himself as well as 
information contained in the record.  The Veteran described 
his father as the disciplinarian who would often abuse 
alcohol and strike his mother; he denied any physical or 
emotional abuse as a child.  He described a "crisis" during 
which his mother was killed by gunshot wound, but adamantly 
refused to discuss the matter.  The clinician noted the event 
recorded in other records.  The Veteran reported that he was 
a medic in the Army Airborne Division who functioned well and 
was honorably discharged.  He described a terminated 
relationship with a former girlfriend and his daughter, which 
was noted to precipitate his first psychiatric 
hospitalization.  The diagnosis was rule out schizoaffective 
disorder, and the secondary diagnosis was PTSD.

Additional clinical assessments or summaries from Connecticut 
Mental Health Center dated in January 1989, February 1989, 
and December 1989 included diagnoses of manic depression with 
manic phase, which psychotic features; cocaine abuse; bipolar 
disorder, manic with psychotic features; and history of 
alcohol and cocaine abuse.  The Veteran again described his 
pre-service family trauma and his father's attempt to 
strangle him at age nine.

In VA treatment records dated in March 1985, his past 
psychiatric history was documented with a reference to his 
old chart.  It listed his first [psychotic] break in 1976 at 
Jersey City, a subsequent hospitalization from December 1979 
to June 1980 at Connecticut Valley Hospital, and treatment at 
West Haven VA Medical Center in December 1981.  The diagnosis 
was schizo-affective disorder, rule out bipolar disorder, 
history of alcohol/substance abuse.

In a VA hospital summary dated in May 1985, the Veteran was 
admitted for treatment of symptoms of mania, including 
grandiosity, increased motor activity, decreased sleep, and 
hypersexuality.  A seasonal pattern to his exacerbations was 
described, noting that he usually decompensates in April and 
October, and the August anniversary of his mother and 
sister's murder to which he was a witness at age 12 was also 
a stressor.

In correspondence received in August 1985 the Veteran stated 
that he believed his emotional problems were aggravated by 
his military service.

In a VA psychiatric examination report dated in February 
1986, the examiner reviewed the Veteran's extensive claims 
file and medical records and conducted a mental status 
examination.  The examiner reviewed previous diagnoses and 
concluded that the appropriate diagnosis was bipolar disorder 
- manic type, reasoning that the Veteran had responded 
positively to lithium treatment.  The examiner noted that the 
Veteran presented with the original psychiatric trauma that 
caused his alleged nervous condition, being a witness to an 
older sister's estranged boyfriend murdering his sister, 
mother, and family dog in front of him.  When asked about his 
military experiences, the Veteran stated that in basic 
training he was "taught to be a killer" and felt that being 
in a situation where violence was promulgated was emotionally 
bad for him.  The examiner commented that the Veteran may, in 
fact, be right, but there was no evidence to support this.  
The examiner observed that there is no record in the military 
medical folder of psychiatric difficulties and absolutely no 
history of combat experiences.  

In fact, by and large, judging from the record he 
had a relatively uneventful military career.  It is 
also to be recalled that he volunteered for 
military service....In retrospect, perhaps it was an 
error for him to join the military, but that is 
pure speculation and cannot be supported with any 
scientific data.

In correspondence received in June 1986, the Veteran stated 
that he believed his nervous disorder was aggravated by 
military service because he was "trained [] to kill with 
weapons and act in a savage manner."  He reported that he 
had to perform combat maneuvers and did not want to be in the 
military any longer because it reminded him of a very bad 
experience.  He also indicated that he received three to six 
Article 15s and one Court Martial, which "proves that I had 
a problem."

In a statement dated in June 1986 a VA physician confirmed 
that the Veteran was a patient at the VA Medical Center 
(VAMC) and had a serious disability that interfered with his 
ability to be employed, noting that he subsisted on 
Supplemental Security Income (SSI) from the Social Security 
Administration (SSA).

A VA discharge summary dated in August 1986 again documented 
the Veteran's pre-service family trauma, also indicating that 
his father was an alcoholic with a history of violence; he 
attempted to strangle the Veteran when he was nine years old.  
After dropping out of high school in tenth grade, the Veteran 
reported working as a busboy for two years before joining the 
Army.  It was noted that he received an honorable discharge 
and received several merit awards.  The diagnosis was bipolar 
disorder, rule out schizo affective disorder.

In correspondence dated in September 1986, the Veteran's 
former representative asserted that the February 1986 VA 
examiner's discussion of the Veteran's military experience 
supported the claim for service connection for a psychiatric 
disorder aggravated by service.  The representative also 
suggested that the Veteran's original psychotic breakdown 
occurred when the Veteran was in the stockade.

A VA discharge summary dated in August 1989 described a brief 
hospitalization earlier in June 1989 after an exacerbation 
onset by medication noncompliance and the reported death of a 
sister in May secondary to cancer.  He was described as 
disorganized at the time and manic, requiring full leather 
restraints for approximately 10 days.  The diagnosis at 
discharge in August 1989 was schizoaffective disorder and 
polysubstance abuse.

In his original claim for service connection for PTSD dated 
in April 1990, the Veteran stated that he fell and was 
injured during a combat assault exercise at Fort Bragg and 
that he suffered flashbacks and mental disorders as a result.

In a statement dated in May 1990 a VA psychology associate 
reported that the Veteran was contacted by mail in September 
1989 to continue outpatient therapy, but did not report to 
phone calls or letters.

In a written statement received in November 1990, the Veteran 
reported that he witnessed 13 men killed in training in 1972 
or 1973 during a training exercise in Puerto Rico.  He 
related that he was a medic on support that day.

In a statement received in October 1991 the Veteran recalled 
that while he was at Fort Bragg he was sent to the battalion 
aide station to the "head doctor."  The Veteran stated that 
he was "gung ho" at the time.  He reported that when he was 
about to leave, he was told that he had the option to have 
his papers torn up, and he agreed.  He stated that he 
believed that his records could be located in St. Louis.

In a VA discharge summary dated in September 1991, reported 
as his 27th psychiatric admission, the Veteran again 
described witnessing the death of his mother, 16-year-old 
sister, two friends of the family, a one-year-old infant, and 
his dog.  He reported improved performance and behavior in 
school until he moved in with his brother, who beat him for 
conduct problems.  He dropped out of school in the tenth 
grade and joined the military two years later.  His military 
experience was described as follows:  

[He] initially did well in the military, completing 
basic training at Fort Dix, AIT at Fort Sam 
Houston, and receiving a permanent duty station at 
Fort Bragg, North Carolina.  [He] was chosen for a 
training exercise in Puerto Rico, where 13 of his 
fellow servicemen were killed in a friendly fire 
accident.  [He] then enrolled in jump school at 
Fort Benning, Georgia, and had one episode where he 
froze while being asked to jump from the plane.  
[He] was referred to see a psychiatrist, but the 
psychiatric aid gave him the chance to return to 
duty without any evaluation, to clear his record, 
which [the Veteran] had requested.  [He] began 
getting drunk on weekends, and smoking one or two 
joints of marijuana, or hash per day.  He also 
experimented with LSD.  [He] began to get Article 
15s for conduct, and received a court martial for 
insubordination, spending one month in the 
stockade.  [He] was not allowed to reenlist due to 
his conduct difficulties, but he was honorably 
discharged in 1974.

The Veteran also reported that he first received psychiatric 
treatment in 1976 at Jersey City Medical Center after he 
began fighting with his girlfriend, who had a baby whom the 
Veteran claimed was not his.

In a statement received in June 1992 the Veteran stated that 
he was on hazardous duty at Fort Bragg when he had to jump at 
night with high winds, he could not maneuver his chute, and 
he fell 75 to 100 feet through trees and injured his left 
shoulder.  He described the event as "quite traumatic."  He 
repeated that 13 men were killed in Puerto Rico when he was 
sent there.

Additional discharge VA discharge summaries dated from 1983 
to 1994 reflected treatment for bipolar disorder, 
schizoaffective disorder, and cocaine dependence in 
remission.  VA mental health outpatient treatment records 
dated from December 1995 to January 2005 also showed ongoing 
treatment for these disorders.

Treatment records from a VA domiciliary dated from June 2003 
to January 2004 included diagnoses of schizoaffective 
disorder bipolar type; CPS (chronic paranoid schizophrenia); 
and psychosis, manic-depressive mixed type.  In a 
consultation request dated in July 2003, the referring 
clinician indicated that the Veteran had chronic paranoid 
schizophrenia and PTSD, noting that his entire family was 
shot when he was nine years old.  Following an evaluation in 
August 2003, the impression was probable schizoaffective 
disorder.

In a statement received in September 2004, a VA advanced 
registered nurse practitioner (APRN) reported that the 
Veteran was under her care for treatment of severe bipolar 
and PTSD with psychotic features.  She stated that 

His premorbid level of functioning appears to have 
been quite high, having completed Army Airborne 
School at Fort Bragg, as well as having received an 
Honorable discharge.  He appears to have PTSD that 
although the original stressor was a childhood 
incident (witnessing the murder of his family and 
hiding to survive) that is documented with 
newspaper accounts that I have personally examined, 
he also appears to have had the PTSD reactivated by 
his Army training and experiences, especially those 
associated with serving in Army Special Forces.

A VA active problem list dated in January 2005 included 
cocaine dependence - remission; paranoid schizophrenia - 
unspecified; schizoaffective - unspecified; and bipolar 
affective disorder, manic - unspecified.

In March 2005 the Veteran testified at a hearing before RO 
personnel that his platoon sergeant referred the Veteran to a 
psychiatrist around 1972 or 1973 because he believed the 
Veteran was having emotional problems.  The Veteran testified 
that he was asked a few questions, acknowledged that he had a 
problem, but said that he wanted his records ripped up 
because he did not want to let that in the service because he 
was embarrassed.  He stated that he began getting Article 15s 
and a court martial.  He stated that he felt pressure and was 
hysterical at that time because in 1966 a man murdered seven 
people, including his mother and sister, in his home.  He 
further testified that when he saw the psychiatrist in 
service he was still suffering from the incident of his 
mother, and that was why he believed his disorder was 
aggravated by service.

He also testified that he was on paramedic coverage at 
Salinas Air Force Base in Puerto Rico in 1973 when he 
received radio notice about a catastrophe on a hill, in which 
13 men were killed in training.  He reported having 
flashbacks of his mother getting murdered and wanted to help 
the men.  He testified that he received an Article 15 and 
court martial for insubordination after being ordered to 
complete a jump and stating that he already did it.  Finally, 
he testified that after service he had a nervous breakdown 
when he learned that his girlfriend was pregnant because he 
believed he would miss his opportunity to pursue his music 
and preaching career.

At a videoconference hearing in March 2006 the Veteran's 
representative expressed concern that private treatment 
records from a six-month hospitalization at Medical Center 
Jersey City shortly after discharge from military service (as 
early as 1975) had not been obtained.  She also believed that 
the RO had not considered the September 2004 opinion from the 
Veteran's VA APRN or described sufficient reasons and bases 
related to it.  The Veteran testified about witnessing his 
mother's murder when he was 12 years old.  He further 
testified that he was 17 years old when he entered military 
service and began jumping out of airplanes at a rapid pace 
with the 82nd Airborne.  He testified that his platoon 
sergeant told him to go for psychiatric treatment, and when 
he got there he was "a little gung ho because [he] had 
trained in the 82nd Airborne[, and] they made [him] kind of 
like strong and...pumped up."  So he told the doctor that he 
wanted his battalion aid station papers ripped up.  "Even up 
'til now, I still get misery thoughts seeing my mother dead 
like that, seeing people in the house all shot up."

He also testified that he got three Article 15s and one court 
martial due to behavior problems, but still managed to get an 
honorable discharge.  He testified that prior to service he 
was a deacon in his church, and he wanted to save lives and 
help people, but the military told him to "kill, kill the 
enemy, cut their heads off and stab them and shoot them and 
stuff like that."  When asked whether he had anything to add 
before the hearing ended, he thanked the military and the 
U.S. government for letting him be a soldier, earning an 
honorable discharge, and giving him the opportunity to learn 
a lot, including how to protect himself and others.

In a letter dated in March 2007 the AMC notified the Veteran 
that an exact date, or the location and a two-month date 
range, were required to attempt to verify his claimed 
stressful experience where 13 servicemen died in a training 
accident.  In a reply received in May 2007, the Veteran 
stated that prior to service he saw his mother killed, and in 
1973 he saw the helmets, clothing, and boots of 13 men killed 
in Puerto Rico all lined up.  He did not remember the names 
of any of the men killed.  In a statement received in April 
2008, he indicated that he could not remember the exact date 
of the incident, but thought it was within a month or so of 
when he first got there; he thought it was summertime, "but 
the weather is different in [Puerto Rico]."

In February 2008 the Social Security Administration reported 
it was unable to locate any records pertinent to the Veteran.

In a VA discharge summary dated in February 2008, the 
diagnosis was bipolar disorder, manic; confusion secondary to 
lithium toxicity.

In May 2008, the AMC notified the Veteran that the VA medical 
facility nearest to him would schedule an examination in 
connection with his appeal.  In a subsequent letter in May 
2008, he was asked to call to schedule an appointment for a 
VA examination.  A file memo dated at the end of May noted 
that the Veteran had not called to schedule an examination.

In a July 2008 memorandum, the RO made a formal finding on a 
lack of information required to verify stressors in 
connection with the Veteran's PTSD claim.

In February 2009 the RO notified the Veteran that he would be 
contacted about when and where to report for the VA 
examination.  In February 2009 the RO was notified that the 
Veteran refused a VA examination at the selected location.

In a VA inpatient psychiatry consult note dated in February 
2009, the diagnosis was delirium, bipolar disorder by 
history.  An inpatient psychiatry consult note the next day 
documented that the Veteran had been found two days earlier 
in the hallway with "money scattered around him, emesis on 
his clothes, and was noted to have right eye deviation."  On 
consultation interview he appeared profoundly confused, not 
knowing where he was, what day it was, or the name of the 
attending who had cared for him for the last four months.  He 
could not respond to simple questions nor report on his mood 
or thoughts.  On mental status examination, his speech was 
garbled and non-sensical; utterances were monotone.  The 
diagnosis was substance-induced delirium, schizoaffective 
disorder, PTSD, and rule out neuroleptic malignant syndrome.

As an initial matter, the Board has considered the 
aggravation theory of entitlement to service connection.  The 
Board acknowledges that the Veteran experienced a very 
traumatic event when he witnessed the murder of his mother, 
sister, and others prior to service.  However, in this case 
there is no clear and unmistakable evidence that the 
Veteran's psychiatric disabilities diagnosed after separation 
pre-existed his military service or that any psychiatric 
disability was aggravated by such service.  As service 
medical records are void of any complaint, treatment, or 
diagnosis for any psychiatric disability during active 
service, VA concedes that the Veteran's psychiatric 
functioning was sound at entry into service, as shown by the 
evidence of record.  Further, the first evidence of any 
psychiatric disorder, acute schizophrenia in remission 
diagnosed in 1977, was more than one year after separation 
from service.  Consequently, the Board finds that the 
presumption of soundness at entry into service is not 
rebutted by the evidence of record.

The Board notes that only the September 2004 statement from 
the Veteran's VA nurse contains an opinion regarding whether 
his psychiatric disorders, including PTSD, were aggravated by 
military service.  Unfortunately, her opinion, in which she 
stated that the Veteran appeared to have PTSD, was 
contradictory and unsupported by the medical evidence of 
record.  Although she noted that his premorbid level of 
functioning appeared to be quite high, having completed Army 
Airborne School at Fort Bragg as well as having received an 
honorable discharge, she opined that the Veteran's military 
training and experiences reactivated his PTSD.  The evidence 
of record, however, contains no evidence of complaints, 
findings, or treatment for any psychiatric disorder prior to 
service.  Accordingly, the September 2004 statement from the 
VA nurse holds no probative value.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 302-04 (holding that it is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion that contributes to the probative value to a 
medical opinion.)

Therefore, the Board will now consider the Veteran's claim 
for entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, on a direct basis.  As 
noted above, service treatment records do not reveal any 
findings, diagnosis, or treatment of any psychiatric 
disability during active service.

Notwithstanding the Veteran's two treatment records that 
included a diagnosis of PTSD (in February 1985 and February 
2009) among more than three decades of psychiatric records, 
in this case the claim for service connection for PTSD on a 
direct basis must be denied because objective evidence does 
not show that the Veteran engaged in combat with the enemy, 
and there is otherwise no credible evidence that any of the 
Veteran's claimed in-service stressors occurred.  

The Board finds that the Veteran has not provided sufficient 
details to warrant any additional attempts to independently 
verify the occurrence of the claimed stressful events, and 
has not provided any other objective evidence - to include 
statements from former service comrades, full names of 
casualties witnessed, or a two-month-specific date range of 
when the stressors occurred - to establish the occurrence of 
any these claimed in-service stressful events.

In light of the foregoing evidence, the Board must conclude 
that there is no verified or verifiable stressor to support 
the claim.  Simply stated, combat has not been established, 
none of the Veteran's claimed in-service stressful 
experiences has been corroborated by credible evidence, and 
the evidence provided by the Veteran does not present any 
basis for further developing the record in this regard.  

In the absence of credible evidence that a claimed stressor 
(sufficient to support a diagnosis of PTSD) actually 
occurred, the essential criteria of 38 C.F.R. § 3.304(f) have 
not been met, and the Board must therefore deny the Veteran's 
claim of entitlement to service connection for PTSD on a 
direct basis.  

Similarly, although the Veteran has had post-service 
psychiatric diagnoses that included schizoaffective disorder, 
bipolar disorder, and chronic paranoid schizophrenia, service 
connection for any of these disabilities on a direct basis is 
not warranted.  In order to prevail on the issue of service 
connection there must be: medical evidence of a current 
disability; medical evidence, or in some cases lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  In the present case, no medical 
evidence of a nexus between any in-service psychiatric 
treatment and any current complaints has been provided.  

The Board further finds that the medical evidence itself, 
which spans more than three decades, fails to show that any 
claimed in-service event was clinically significant.  The 
Board observes that from 1977 to the present, the context of 
the Veteran's psychiatric treatment has primarily centered on 
the murder of his mother and sister.  Notably, the only 
instances in which he described the alleged in-service 
stressors or military experiences generally was in written 
correspondence and oral testimony in support of his claim and 
in VA examination in April 1978 and February 1986.  His 
private and VA treatment records, in contrast, contain no 
attributions (made by the Veteran or by his medical treatment 
providers) that the alleged in-service death of 13 
servicemen, or any of his military service in general, in any 
way caused or exacerbated his psychiatric disabilities, to 
include PTSD.  Accordingly, the Veteran's claim for an 
acquired psychiatric disability, to include PTSD, must be 
denied because it is not shown to be the result of service, 
including any in-service training accident, and because it 
was not shown to be aggravated by service, including any in-
service training accident.

Therefore, the Veteran's claim for service connection on a 
direct basis for an acquired psychiatric disorder, to include 
PTSD, must be denied.

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran and his representative have 
advanced in connection with the appeal.  The Board does not 
doubt the sincerity of the Veteran's belief that he has an 
acquired psychiatric disorder, to include PTSD, caused or 
aggravated by events during military service.  However, 
questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As the Veteran is a layperson 
without the appropriate medical training or expertise, he is 
not competent to render probative (i.e., persuasive) opinions 
on medical matters.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
lay assertions as to the nature or etiology of his claimed 
psychiatric disability have no probative value.

For all the foregoing reasons, the claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, must be denied.  In arriving at the decision to deny 
the claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


